Mr. Justice Ramsey
delivered the opinion of.the court.
This is a suit in equity to obtain a decree declaring illegal and void a special road tax of five mills on the dollar, which certain voters of Road District No. 6 of Coos County attempted to levy by a vote, on December 4, 1912, upon the assessable property of that road district for the improvements of county roads in said district. They attempted to levy said road tax, under Section 6321, L. O. L. The plaintiff in its brief urges several points to obtain a reversal of said decree, but it will not be necessary to examine any point, excepting as to the validity of said Section 6321, L. 0. L., and as to whether proceedings thereunder have been validated. If that section is invalid, all proceedings based on it must fall, unless validated by subsequent legislation.
1. This court held in Leffingwell v. Lane County, 64 Or. 144 (129 Pac. 538), and in Linn & Lane Timber Co. v. Linn County et al., 65 Or. 595 (133 Pac. 347), that said Section 6321 is void for uncertainty. We follow these cases, and hold that it is void and that the proceedings described in the complaint and answer are *433invalid, unless their invalidity was cured by Section 2 of Chapter 316 of the Laws of 1913, page 611.
2. The act of which said Section 2 is a part is entitled “An act to amend Section 6321 of Lord’s Oregon Laws, relating to roads and highways, special taxes therefor, etc., and declaring an emergency.” The first section of this act amends said Section 6321, L. O. L., and Section 2 thereof is in the following language: “Section 2. All taxes heretofore levied and raised under the provisions of Chapter 202, Laws of 1909, and prior thereto, are hereby validated and declared to be lawful taxes and collectible, notwithstanding any formal defects in the levy thereof, or in the law providing for the same.” Curative statutes operate retrospectively, and they are strictly construed. 8 Cye., page 1023, says that such laws ‘ ‘ are construed as narrowly as possible.” In 2 Lewis’ Sutherland on Statutory Construction (2 ed.), page 1000, the author says: “A statute to reassess a void tax will be construed strictly. Such a statute is in derogation of the rights of a citizen who may be affected by it. It compels him to bear a burden which he would not have to bear but for it.” Bearing in mind that curative statutes are construed strictly, and turning to Chapter 202 of the Laws of 1909 (the law which said Section 2, supra, attempts to validate), we find that said Chapter 202 does not relate to the levying of taxes at all. The act which forms Chapter 202 of the Laws of 1909, page 297, is entitled, “An act to provide for state sanatoria for the treatment of the tuberculosis patients of the State of Oregon.” There is nothing in said Chapter concerning any kind of taxes or assessments. It is- apparent that there is a fatal error in said Section 2 of Chapter 316 of the Laws of 1913, but we have no power to decide that a section which expressly states that taxes levied under Chapter 202 of the Laws of 1909 are validated was in*434tended to apply to and cure the defects in some other statute, not named.
We hold that Section 2 of Chapter 816 of the Laws of 1913 is void, and that it did not validate the proceedings described in this case.
We hold, also, that the proceedings described in the complaint and the answer, by which it was attempted to levy said road tax in said Road District No. 6 of Coos County, are invalid, and that said supposed road tax is void.
The demurrer to said answer is sustained and the decree of the court below is reversed, and this case is remanded to the court below, with directions to proceed in said case in accordance with this opinion.
Reversed.
Mr. Chief Justice McBride, Mr. Justice Moore and Mr. Justice Burnett concur.